PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HOLMES et al.
Application No. 15/506,951
Filed: 27 Feb 2017
For: Expanded Polyamide Pellets and Method for Manufacturing Molded Components Using Them
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed December 23, 2020, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed December 30, 2019, which set a three (3) month shortened statutory period for reply. No extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on March 31, 2020. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on March 17, 2020. The Office did not mail a Notice of Abandonment.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on December 23, 2020; (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

The Office notes that the period for reply to the final Office action mailed on November 13, 2020, continues to run from the mail date of that action.

Telephone inquiries concerning this decision may be directed to Petitions Examiner, Jason Olson at (571) 272-7560.


/JASON C OLSON/Petitions Examiner, OPET